ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 was filed after the mailing date of the Non-final on 10/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Robb et al. (US 20090112378 A1) discloses, [0043] After the auditory signals have been output in operations 202, 206, 210, 214, 218, and 222, the method can go to "D" on FIG. 5.  If, however, at operation 222 the method determines that the aircraft 8 has not arrived at the gate, then at operation 224 the method may flag an error to indicate to members of the crew that there is a problem associated with the interior annunciator control module 10. [0049] With reference now to FIG. 8, in operation 300 the method determines if the crew input data 60 comprises a request to fasten seatbelt.  If the crew input data 60 comprises a fasten seatbelt request, then at operation 302 the method outputs the seatbelt auditory signal as auditory data 65.  The seatbelt auditory signal may be output as speaker data 64 and/or in-flight entertainment system speaker data 66, and as discussed, may indicate to the occupants of the cabin 16 that each passenger should be seated with his/her seatbelt properly fastened.  At operation 304, the method determines if the crew data 62 comprises a signal that a food service is about to begin.  If the 
McAvoy (US 20050121978 A1) discloses, [0038] One feature of the embodiments described above with reference to FIG. 3 is that use of the display screen 350 enables each appliance to have a minimal, low-cost set of controls.  Further, the appearance and meaning of the controls can be standardized so that the meaning becomes intuitive at a glance.  Another feature of these embodiments is that pressing the selector 363 causes the status information or control menu for that particular appliance to be immediately displayed on the display screen 350.  One benefit of this feature is that the selector 363 eliminates the need for the flight attendant to navigate through menus via the display screen 350 to find the particular appliance.  Further, this reduces the opportunity for an error such as inadvertently turning on the wrong appliance.	

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with on has been amended as follows:
In claim 11:
In line 18, before “heater and chiller”, please delete “heating unit, a chiller, or a combined”, and also in line 18 after “heater and”, insert “a” before “chiller”.
In claim 14:
In line 3, before “controller”, delete “a” and replace with “the”,
In line 4, before “timer”, delete “a” and replace with “the”.
In claim 22:
In line 4, after “cooling and the”, delete “heating unit” and replace with “heater”,
In line 5, after “microwave”, delete “unit” and replace with heater”.
In claim 23: 
In line 14, after “environmental system comprising a”, delete heating unit and a”, 
In line 15, before “heater and chiller” delete “chiller, or a combined”, and also in line 15, after “heater and”, insert “a” before “chiller”.

Restriction/Election
Claims 2, 6-19, 21-23 are allowable. The restriction requirement between inventions as set forth in the Office actions mailed on 04/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/10/2020 is withdrawn. Claims 11-19 are no longer withdrawn from further consideration because claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
Allowance of claims 2, 6-19, 21-23 is indicated because the prior art of record (Liss, Huang, Carles and Kong) do not disclose/suggest the combination of “a sensor is in each of a plurality of compartments of a gallery cart, wherein sensor configure to read an identifier that is printed by a loading terminal and attached on a container which is received in each compartment, wherein the identifier included a data for an order for an entrée including desired time of service, a time and temperature profile for preparation of the entrée, passenger identification, and travel information, wherein a controller included a display and a flight information module that is connected to the sensor and a timer, wherein the flight information module of the controller is configured to verify data from the sensor when the container is inserted in each compartment and the controller issuing one or more command signals to a heater and chiller of an environment system to produce the time and temperature sequence data associated with the data of the identifier, and further configured to provide an error message on the display if the container has been inserted in an incorrect galley cart” as cited in claims 11 
The prior art of record (Liss, Huang, Carles and Kong) do not disclose the combination of elements above. 
Liss discloses, a storage and preparation system for food or beverages (see a fluid-immersion cooking device 200 can be any suitable cooking device, machine, and/or system in Figs. 3-9), the system comprising:
a galley device (see housing 210) having a plurality of compartments (see the first portion 221 of the thermal container 220 and the second portion 222 of the thermal container 220 with first volume 226 and the second portion 222);
a container (see meal package or cartridge in para 0081) receivable in one of said plurality of compartments, said container having an identifier, the identifier including data specifying a time and temperature sequence (disclosed in para 0081 “the package can include a barcode or RFID tag containing identifying information associated with the meal.  As such, the controller can receive the identifying information and can, for example, query a database and/or communicate with a device via a network to associate the identifying information with, for example, storing a cooking instructions and/or information. In this manner, the controller can control any suitable portion of the device 200, as described above, to place any of the thermal containers 220 in a storage configuration having a storage temperature based on the information associated with the food contained therein or in a cooking configuration having a cooking temperature based on the information associated with the food contained therein”); 
a sensor (see an optical scanner, a RFID radio, and NFC radio in para 0081) adapted to read the identifier (disclosed in para 0081 “the device 200 can include an optical scanner, a RFID radio, and NFC radio, and/or the like configured to receive data associated with the meal contained in the package or cartridge”); and
an environmental system (see fluid circulation system 240 and a set of heating elements 260) responsive to output of the sensor, said environmental system comprising a heating unit (260) and a chiller (243), or a combined heater and chiller configured to produce the time and temperature sequence (disclosed in para 0081 “In this manner, the controller can control any suitable portion of the device 200, as described above, to place any of the thermal containers 220 in a storage configuration having a storage temperature based on the information associated with the food contained therein or in a cooking configuration having a cooking temperature based on the information associated with the food contained therein”),
Liss in another embodiment of device 300 discloses, a sensor in each of said plurality of compartments and an environmental system responsive to output of the sensor associated with each of said plurality of compartments (disclosed in para 0095 “the first portions 321 and the second portions 322 of the thermal container 320 can each include at least one sensor such as an RFID sensor or reader configured to sense the presence of and/or read a corresponding RFID tag or the like disposed on a portion of the food cartridge contained therein”).
Huang teachesequencys, autonomous trolley/cart 100 with wheels 102, wherein the trolley/cart 100 can have a heating module 104 for heating contents 114 of the container 101 of trolley 10, and a cooling module 105 for cooling contents 114 of the container 101 of trolley 100 (see Fig. 1) for distribute food or beverages on an airline flight or other transportation (disclosed in para 0007).  
Carles teaches, an app or kiosk (see passenger terminal 40 including application software) receiving data for an order for an entrée including desired time of service, a time and temperature profile for preparation of the entrée, passenger identification and travel information, (see main computer 10) receiving data from the app or kiosk and configured to print an identifier including the data (see Fig. 2-10 and disclosed in para 0136-0140). Carles further teaches in para 0097, personal data on the passenger, particularly his first and last name, are transmitted to the main computer 10 in order to construct a table of the passengers actually on board.  During this phase, the main computer 10 verifies, if necessary, that the passenger is trying to pair his passenger terminal with the seat that was actually assigned to him when he checked in, a return message being capable of notifying him in the event of a placement error
Lastly, Kong teaches, a loading terminal receiving data from the app or kiosk and configured to print an identifier including the data so as attaching the printed identifier on the container prepackaged with the entrée (disclosed in para 0067“set meal packaging line has ability to print out tag/sticker that can be pasted or hooked to relevant carts and/or special meal trays showing flight number, and meal types”). Kong in para 0025 further teaches, the method may further comprise a step of labeling the packaged set meal with the identification information or flight information for recording, handling or distribution.  The step of labeling the set meals or carts that carry the set meals help the airlines to allocate carts to specific aircraft or galleries of the aircrafts according to relevant flights.  Staffs of the airlines may counter-check assembled set meals or carts before delivering to the passengers according to the labeling.  Wastage or error for set meal catering is substantially reduced.  Passengers with food allergies are protected from mishandling of set meal packages.
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Liss), such as “a sensor is in each of a plurality of compartments of a gallery 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761 

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761